DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the Group containing claims 18-25 (note: this is an additional group created by the applicant and shall henceforth be referred to as Group 4) in the reply filed on 05/10/2022 is acknowledged.
Claims 1, 2, 4, 5, and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.

The status of the claims for this application is as follows.  
Claims 1, 2, 4, 5, and 10-25 are currently pending.
Claims 18-25 are newly added.
Claims 1, 2, 4, 5, and 10-17 are currently withdrawn.
Claims 3 and 6-9 were previously cancelled by the applicant.

 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/2019, 09/25/2019, 11/20/2020, and 12/30/2021 were considered by the examiner.
The information disclosure statement filed 12/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears to be a copy/duplication of the IDS filed on 11/20/2020.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings were received on 06/07/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0915283, (hereinafter, EP-283).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    810
    691
    media_image1.png
    Greyscale


Re Clm 18: EP-283 discloses a joint (see Fig. 1 and the Fig. above) used in a liquid distribution system  and connected to a tube (7), the tube being fabricated from a resin ([0003 and 0038] 7 made from a resin), the joint comprising: 
a sleeve (3) fabricated from perfluoroalkoxy (PFA) ([0036] 7 made from a PFA), the sleeve defining a sealing length and an overall length (see above), the sealing length defined by an enlarged portion (1001) and cylindrical portion (1002), the overall length defined by the enlarged portion (1001), the cylindrical portion (1002) and a distal end portion (1003), an outer diameter of the enlarged portion being greater than an outer diameter of the cylindrical portion (see above), the enlarged portion having a conical surface (1004), the conical surface having a length (see above), the length of the conical surface has a relationship with the overall length of the sleeve wherein the tube is insertable over the enlarged portion and the cylindrical portion (see above); a fitting (1) having threads (16) and a recess (13) for engaging a protrusion (34) of the distal end portion (see above) and an inner surface (2001), the tube being disposable between the inner surface of the fitting and the enlarged and cylindrical portions of the sleeve (see above); and a union nut (5) having a pressing surface (the surface of 53, see above) and threads (52) which engage the threads of the fitting (see above), the pressing surface pressing on the tube and the conical surface of the sleeve (see above) when tightening the union nut on the fitting to make the joint liquid tight (see above). 
EP-283 fails to disclose the tube being fabricated from perfluoroalkoxy (PFA).  However, EP-283 does disclose that the tube is made out of a resin ([0003 and 0038], 7 made from a resin).  
Perfluoroalkoxy (PFA) material is a well know material that has a high chemical resistance, is thermally stable, is crack and stress resistant, and is relatively easy to work with.  Accordingly, such a material would provide the ability of a structure to be placed/used in a harsh environment with the expectation of the survival of the structure, made with such a material, with less time and money being spent employing tubular structures made from such a material, alternatively, such a material being used to form a tube with would yield the same predictable result of producing a leak free tube.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the tube being fabricated from perfluoroalkoxy (PFA), for the purpose of providing a material that would allow a structure to be placed/used in a harsh environment with the expectation of the survival of the structure, made with such a material, with less time and money being spent employing tubular structures made from such a material, alternatively, such a material being used to form a tube would yield the same predictable result of producing a leak free tube.
EP-283 fails to disclose that the length of the conical surface is equal to or between 10% to 27% of the overall length of the sleeve.  However, EP-283 does appear to illustrate that the length of the conical surface is either approaching being equal to 10% to 27% of the overall length of the sleeve, or, is between 10% to 27% of the overall length of the sleeve, but such is not explicitly disclosed.
The length of the conical surface to the overall length of the sleeve will have an impact on the retaining ability of the hose and the force distribution in the tube.  Accordingly, such a physical relationship between the conical surface and the overall length of the sleeve can enhance the retaining ability of the tube and the fitment of the tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the length of the conical surface is equal to or between 10% to 27% of the overall length of the sleeve, for the purpose of providing a means to enhance the retaining ability of the tube and the fitment of the tube, alternatively, such a structural relationship would have yielded the same predictable result of allowing a tube to be placed over the conical surface and the sleeve in order to form a joint, and when the joint is fully made up a leak free joint.  Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 19: EP-283 discloses the length of the pressing surface has a relationship with the length of the conical surface.
EP-283 fails to disclose that length of the pressing surface is 40% to 95% of the length of the conical surface.  However, EP-283 does appear to illustrate that the length of the pressing surface is either approaching being between 40% to 95% of the length of the conical surface, or, is between 40% to 95% of the length of the conical surface, but such is not explicitly disclosed.
The length of the pressing surface having a relationship with the length of the conical surface will have an impact on the retaining ability of the hose and the force distribution on the tube.  Accordingly, such a physical relationship between pressing surface and the length of the conical surface can enhance the retaining ability of the tube and the fitment of the tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the length of the pressing surface be 40% to 95% of the length of the conical surface, for the purpose of providing a means to enhance the retaining ability of the tube and the fitment of the tube, alternatively, such a structural relationship would have yielded the same predictable result of allowing a tube to be placed and secured in order to form a joint, and when the joint is fully made up a leak free joint.  Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 20: EP-283 discloses the length of the pressing surface has a relationship with the length of the conical surface.
EP-283 fails to disclose that length of the pressing surface is 60% to 90%of the length of the conical surface.  However, EP-283 does appear to illustrate that the length of the pressing surface is either approaching being between 60% to 90% of the length of the conical surface, or, is between 60% to 90% of the length of the conical surface, but such is not explicitly disclosed.
The length of the pressing surface having a relationship with the length of the conical surface will have an impact on the retaining ability of the hose and the force distribution on the tube.  Accordingly, such a physical relationship between pressing surface and the length of the conical surface can enhance the retaining ability of the tube and the fitment of the tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the length of the pressing surface be 60% to 90%% of the length of the conical surface, for the purpose of providing a means to enhance the retaining ability of the tube and the fitment of the tube, alternatively, such a structural relationship would have yielded the same predictable result of allowing a tube to be placed and secured in order to form a joint, and when the joint is fully made up a leak free joint.  Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 21: EP-283 discloses an angle of the conical surface to a central axis of the sleeve.
EP-283 fails to disclose that the angle is equal to or between 10 degrees and 65 degrees.  However, EP-283 does appear to illustrate that the angel is either approaching being between 10 degrees and 65 degrees, or, is between 10 degrees and 65 degrees, but such is not explicitly disclosed.
The angle of the conical surface relative to a central axis of the sleeve will have an impact on the retaining ability of the hose and the force distribution on the tube.  Accordingly, such a physical relationship can enhance the retaining ability of the tube and the fitment of the tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the angle of the conical surface to a central axis of the sleeve is equal to or between 10 degrees and 65 degrees, for the purpose of providing a means to enhance the retaining ability of the tube and the fitment of the tube, alternatively, such a structural relationship would have yielded the same predictable result of allowing a tube to be placed and secured in order to form a joint, and when the joint is fully made up a leak free joint.  Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 22: EP-283 discloses an angle of the conical surface to a central axis of the sleeve.
EP-283 fails to disclose that the is equal to or between 15 degrees and 45 degrees.  However, EP-283 does appear to illustrate that the angel is either approaching being between 15 degrees and 45 degrees, or, is between 10 degrees and 65 degrees, but such is not explicitly disclosed.
The angle of the conical surface relative to a central axis of the sleeve will have an impact on the retaining ability of the hose and the force distribution on the tube.  Accordingly, such a physical relationship can enhance the retaining ability of the tube and the fitment of the tube.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-283, to have had the angle of the conical surface to a central axis of the sleeve is equal to or between 15 degrees and 45 degrees, for the purpose of providing a means to enhance the retaining ability of the tube and the fitment of the tube, alternatively, such a structural relationship would have yielded the same predictable result of allowing a tube to be placed and secured in order to form a joint, and when the joint is fully made up a leak free joint.  Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 23: EP-283 discloses wherein the pressing surface has a conical shape and an angle of the pressing surface equal the angle of the conical surface of the sleeve (see above).  
Re Clm 24: EP-283 discloses wherein an end portion of the tube is heated to a softening temperature of the tube, and an inner portion of the end portion of the tube which engages the sleeve cools at a faster rate compared to an outer portion of the tube for compressing an inner surface of the tube on the sleeve.  
The recitation “an end portion of the tube is heated to a softening temperature of the tube, and an inner portion of the end portion of the tube which engages the sleeve cools at a faster rate compared to an outer portion of the tube for compressing an inner surface of the tube on the sleeve” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  The product is having the inner surface of the tube on the sleeve, and such is illustrated above, where the rest of the claim recitation is the process which makes the claimed product.
Re Clm 25: EP-283 discloses wherein no gap exists between the inner surface of the tube and at least 75% of a length of the enlarged potion of the sleeve (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (a cap, a tube, an enlarged central portion, and a fitting) which are similar to the applicant’s claimed invention; WO-2014181592, WO-2014181590, WO-2014181589, and WO-2014181686.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/29/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679